Citation Nr: 0303602	
Decision Date: 03/03/03    Archive Date: 03/18/03	

DOCKET NO.  97-00 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for prostate cancer. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1954 to October 
1957 and service in the United States Army Reserves 
thereafter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board previously remanded the 
appeal in November 1999 and June 2001.  


FINDINGS OF FACT

1.  The veteran did not have prostate cancer during active 
service or active duty for training and his prostate cancer 
is not related to active service or active duty for training.  

2.  The veteran did not have hearing loss during active 
service, active duty for training, or inactive duty training, 
and his hearing loss is not related to active service, active 
duty for training, or inactive duty training.  

3.  The veteran did not have hypertension during active 
service or active duty for training, and his hypertension is 
not related to active service or active duty for training.  

4.  The veteran did not have a back disorder during active 
service, active duty for training, or inactive duty training 
and his back disorder is not related to active service, 
active duty for training, or inactive duty training.



CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active service and the service incurrence of prostate cancer 
may not be presumed.  38 U.S.C.A. §§ 101(24), 1101, 1110, , 
1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  Hearing loss was not incurred in or aggravated by active 
service and the service incurrence of hearing loss may not be 
presumed.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1131, 1137, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

3.  Hypertension was not incurred in or aggravated by active 
service and the service incurrence of hypertension may not be 
presumed.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1131, 1137, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

4.  A back disorder was not incurred in or aggravated by 
active service and the service incurrence of arthritis of the 
back may not be presumed.  38 U.S.C.A. §§ 101(24), 1101, 
1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100  et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and multiple supplemental 
statements of the case as well as a July 2001 letter 
informing them regarding evidentiary development under the 
VCAA, the governing legal criteria, the evidence necessary to 
substantiate the veteran's claims, the evidence considered, 
and the reasons for the denial of the claims.  In essence, 
the matter of "which information and evidence, if any, that 
the claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" has been addressed.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran has been afforded VA examinations and treatment 
records have been obtained.  Multiple requests have been 
directed to the National Personnel Records Center regarding 
the veteran's service and service medical records.  Service 
Medical Records have been received.  Therefore, it is 
concluded that the VA has complied with the VCAA and the 
Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991 
& Supp. 2002).  

When a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and cancer, sensorineural hearing loss, 
hypertension, or arthritis become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A review of the veteran's service medical records reflects 
that there is no indication that he had prostate cancer, 
sensorineural hearing loss, hypertension, or a back disorder 
during his active service.  He was afforded four separate 
examinations in August and September 2001.  These examination 
reports reflect that a thorough review of the claims file was 
conducted and provide an excellent summary of pertinent 
evidence.  The Board adopts the evidentiary summaries 
provided in these examination reports.  

Prostate Cancer

The report of a September 2001 VA genitourinary examination 
notes that the veteran had undergone a radical prostatectomy 
in 1989.  It notes that the report of a April 1985 service 
medical examination reflects that the veteran's prostate was 
mildly nodular.  Therefore, it is concluded that the date of 
onset of the veteran's prostate cancer was in April 1985 or a 
few months prior to that date since that was the first note 
in the claims file regarding a finding that the prostate was 
nodular and firm.  The examiner concludes that the veteran's 
prostate cancer did not start in active service or within one 
year after the active service, nor was it related to inactive 
duty training or active duty training.  

There is no competent medical evidence indicating that the 
veteran's prostate cancer existed during his active service 
or within one year after active service.  Neither is there 
any competent medical evidence indicating that his prostate 
cancer had its onset during a period of active duty for 
training and there is no evidence that it is the result of 
injury during inactive duty for training.  All of the 
competent medical evidence indicates that the prostate cancer 
is unrelated to active service, active duty for training, and 
inactive duty for training.  Therefore, a preponderance of 
the evidence is against the claim of service connection for 
prostate cancer.  

Hearing Loss

The report of an August 2001 VA audio examination notes that 
the veteran's hearing was well within normal limits on 
separation examination in March 1957 and concludes that the 
chances of any significant hearing loss related to time in 
service surfacing in the year following separation is highly 
unlikely.  The examination report reviews the veteran's 
hearing tests as recorded on various examinations and a 
hearing test in September 1996.  It notes that no 
audiological data is present from separation in 1957 to 
Reserve status in 1976, and no data was present for the first 
four years in the Reserves.  The examiner indicates that no 
statement can be made as to the time of onset of the 
veteran's hearing loss.  

With consideration that competent medical evidence indicates 
that the veteran did not have hearing loss during active 
service and competent medical evidence indicates that it is 
unlikely that he had any hearing loss within the first year 
following discharge from active service, that is related to 
active service, and no competent medical evidence indicating 
that the veteran had hearing loss during active service or 
within one year following discharge from active service, a 
preponderance of the evidence is against a finding that the 
veteran currently has hearing loss that is related to active 
service.  Further, there is no competent medical evidence 
associating the onset of hearing loss with active duty for 
training or inactive duty for training.  In the absence of 
any competent medical evidence indicating that there is any 
relationship between hearing loss and the veteran's inactive 
duty for training or active duty for training and competent 
medical evidence indicating that such a relationship cannot 
be reasonably made, a preponderance of the evidence is 
against a finding that the veteran has hearing loss that is 
related to active service, active duty for training, or 
inactive duty for training.  

Hypertension

The report of a September 2001 VA hypertension examination 
reflects that the examiner had reviewed the veteran's claims 
file.  The veteran reported that his hypertension had existed 
for 10 years.  The examiner indicated that hypertension was 
not diagnosed in active service or within one year of 
separation from active service.  The examiner indicated that 
hypertension was not related to active service.  It was noted 
that an elevated blood pressure reading was found on an over 
age 40 screen in March 1987.  The examiner indicated that 
hypertension was related to Reserve duty.  However, there is 
no competent medical evidence indicating that the onset of 
hypertension occurred during a period of active duty for 
training or is related to any period of active duty for 
training or inactive duty training.  Therefore, a 
preponderance of the evidence is against the veteran's claim 
for service connection for hypertension.  

Back Disorder

The report of a September 2001 VA orthopedic examination 
reflects that the veteran's claims file was reviewed.  The 
veteran reported a history of falling and hurting his back in 
1988.  The diagnoses included chronic low back pain secondary 
to spondylosis and mild osteoarthritis.  The examiner noted 
that the veteran's spine examination was normal on separation 
examination in October 1957 and that Reserve service records 
showed a complaint of recurrent back pain on quadrennial 
examination in April 1985.  The examiner noted that another 
complaint of back pain was again recorded in May 1991 and 
that there was no history of back injury or disease of any 
kind either in active duty or Reserve status that was 
recorded.  It was the examiner's opinion that the veteran's 
low back pain was related to his Reserve duty status.  
However, there is no competent medical evidence indicating 
that the veteran had a back disorder during active service or 
that his current back disorder is related to active service 
or that his current back disorder had its onset during active 
duty for training or inactive duty training.  There is 
competent medical evidence that there is no relationship 
between the veteran's current back disorder and his active 
service and there is competent medical evidence indicating 
that there is no record of any back injury or back disease of 
any kind in active duty or active duty for training or 
inactive duty training.  Therefore, a preponderance of the 
evidence is against the veteran's claim for service 
connection for a back disorder.  


ORDER

Service connection for prostate cancer is denied.

Service connection for hearing loss is denied.

Service connection for hypertension is denied.

Service connection for a back disorder is denied.



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

